Citation Nr: 1222564	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-30 330	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 32, Title 38, United States Code (Veterans Educational Assistance Program (VEAP)).

(Pursuant to BVA Directive 8430, the Veteran's claim of service connection for type 2 diabetes mellitus, residuals of a stroke, prostate cancer, and an acquired psychiatric disorder including posttraumatic stress disorder will be the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980, and had additional service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  In August 2010, the Veteran withdrew his request for a hearing before a Veterans Law Judge traveling to the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that while the Education Center reported that it relied on both the Veteran's VEAP contribution and banking records and a Department of Defense Data record in reaching its conclusion that the appellant was not entitled to VEAP, neither record has been associated with the claims file.  Therefore, the Board finds that a remand to obtain and associate these records with the Veteran's claims file is required.  See 38 C.F.R. § 19.9 (2011).

Similarly, the Board notes that in his March 2009 notice of disagreement the Veteran argued that he was entitled to Non Contributory VEAP under sec 901 and sec 903 apparently because he believes his branch of service paid contribution into his VEAP.  However, a review of the record on appeal does not reveal that the Veteran thereafter provided the Education Center with objective evidence of such payments such as copies of his payroll stubs for October 1977 to October 1980 memorializing these contributions.  Therefore, the Board finds that a remand to ask the Veteran to provide these payroll stubs, or any other proof he may have of his branch having paid contribution into his VEAP, is also required.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Lastly, the Board notes that the Veteran's DD 214 shows that he served on active duty from October 1977 to October 1980 with the United States Marine Corps.  However, the Veteran also claimed that he served with the Army Reserves and the National Guard, both in Illinois, from June 1981 to September 1984 and from June 1985 to June 1990, respectively.  The Veteran also provided VA with documents that appear to show he was honorably discharged from a reserve component.  Moreover, not only has this alleged reserve component service not been verified by the RO but in December 2009 the National Personnel Records Center (NPRC) notified the RO that the Veteran did not have any active duty service but only reserve service.  Therefore, the Board finds that a remand is also required for the RO/AMC to take all needed steps to confirm all of the Veteran's dates of active duty and reserve component service.  See 38 C.F.R. § 19.9. 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Given the conflicting information found in the record, the RO/AMC should contact the NPRC and the Office of the Adjutant General for Illinois and confirm all of the Veteran's dates of active duty and reserve component service with the United States Marine Corps, the Army Reserves, and the Illinois Army National Guard.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

2.  The RO/AMC should contact the Veteran and ask him to provide VA with any evidence that he may have, such as copies of his payroll stubs from October 1977 to October 1980, which memorializes the fact that his branch paid contributions into his VEAP.  All actions to obtain the requested information should be documented fully in the claims file.  

3.  The RO/AMC should obtain and associate with the record the Veteran's VEAP contribution and banking records and the Department of Defense Data record.  All actions to obtain these records should be documented fully in the claims file.  If the records cannot be located, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

4.  The RO/AMC should thereafter readjudicate the claim considering both VEAP and Non Contributory VEAP.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including those governing Non Contributory VEAP.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


